Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 12 and 14 – 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed electrical connector for high frequency data signal transmission comprising a housing comprising a base part and a cover part, at least one tunnel extending through the housing and at least one electrical lead extending through the at least one tunnel, wherein, in the at least one tunnel, at least a portion of the electrical lead is embedded in a surrounding material having a relative permittivity which is less than 2, at least one supporting element inserted into the tunnel and supporting the at least one electrical lead at a distance from a tunnel wall facing the at least one electrical lead, the supporting element having a perimeter and opposing ends, the electrical lead extends through the opposing ends, and the base part abuts one of the opposing ends and circumscribes the perimeter, and the cover part abuts the other of the opposing ends to capture the supporting element within the housing, along with the remaining elements of the claim.
Regarding Claim 10, the prior art does not disclose or suggest the claimed Electrical connector for high frequency data signal transmission comprising a housing, at least one tunnel and at least one electrical lead, wherein, in the at least one tunnel, at least a portion of the electrical lead is embedded in a surrounding material having a relative permittivity which is less than 2, wherein the housing comprises a base part defining a first portion of the tunnel and a cover part defining a second portion of the tunnel such that the base part and the cover part together form the tunnel, and the cover part is riveted to the base part, along with the remaining elements of the claim.
Regarding claim 11, the reasons for allowance can be found in the action mailed 09/20/2021.
Regarding claim 12, the reasons for allowance can be found in the action mailed 09/20/2021.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833    

                                                                                                                                                                                        /renee s luebke/Supervisory Patent Examiner
AU 2833